UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2171


LYDIA A. CHARLES,

                Plaintiff - Appellant,

          v.

PATRICK R. DONAHOE,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:12-cv-00402-RJC-DSC)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lydia A. Charles, Appellant Pro Se.       Gill Paul Beck, Sr.,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lydia A. Charles appeals the district court’s order denying

relief on her complaint alleging that the United States Postal

Service discriminated and retaliated against her in violation of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e–17 (2012).          We have reviewed the record and

find   no    reversible   error.      Accordingly,   although    we   grant

Charles leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.            Charles v. Donahoe, No.

3:12-cv-00402-RJC-DSC (W.D.N.C. Sept. 29, 2014).             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                      2